739 N.W.2d 634 (2007)
Harvey GRACE, Plaintiff-Appellant,
v.
Bruce LEITMAN and Bruce Leitman, P.C., Defendants-Appellees.
Docket No. 131035. COA No. 257896.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of March 30, 2007. The application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would reverse the judgment of the Court of Appeals and remand this case to the trial court for further proceedings. An attorney's exercise of judgment on matters of trial strategy, including which witnesses to call, does not ipso facto immunize the attorney from malpractice liability. Rather, counsel must exercise the same reasonable professional judgment "as would an attorney of ordinary learning, judgment, or skill under the same or similar circumstances." Simko v. Blake, 448 Mich. 648, 658, 532 N.W.2d 842 (1995). The defendants here have not shown as a matter of law that attorney Leitman exercised reasonable *635 judgment such that no rational jury could grant plaintiff relief.
YOUNG, J., joins the statement of MARILYN J. KELLY, J.